Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 25 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 10,573,019 and 10,726,571 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pp. 10-11, filed 24 Jan 2021, with respect to claims 1, 15, and 19 have been fully considered and are persuasive.  The 35 USC § 103 rejection of 3 Nov 2020 has been withdrawn. 
Claim Interpretation
The Examiner is interpreting the “automatically selecting, based on the dimensions of the object included in the digital image, a geometric shape that approximates an entire outer border of the object” limitation to be the selection amongst different shapes (cuboid, spherical, pyramidal, etc.) as depicted in element 306 of FIG. 3 of the instant specification. The Examiner bases this interpretation on element 1106 of FIG. 11 (which depicts a flowchart) of the instant specification, which lists a step “Select a [3-D] geometric shape from a plurality of [3-D] geometric shapes that are predefined based on the digital image”.
Allowable Subject Matter
Claims 1, 3-5, 8-15, 17-19, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or disclose “automatically selecting, based on the dimensions of the object included in the digital image, a geometric shape that approximates an entire outer border of the object included in the digital image”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268.  The examiner can normally be reached on Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M COFINO/             Examiner, Art Unit 2619                                                                                                                                                                                           

/MARK K ZIMMERMAN/             Supervisory Patent Examiner, Art Unit 2619